EXHIBIT CERTIFICATION OF THE CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT I, William J. Small, certify that: 1. I have reviewed this Amendment No. 1 to Quarterly Report on Form 10-Q/A of First Defiance Financial Corp; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:December11, 2008 /s/ William J. Small William J. Small Chairman, President and Chief Executive Officer
